DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites the step of “determining whether a power-on sequence…” in lines 22 – 26 and “determining whether the power-on sequence…” in lines 35 – 39. It is unclear if these steps are achieved mentally or by a machine. The claim also recites the limitation “EN signal” in line 15. It is unclear from the claim and the original disclosure the meaning of the acronym “EN”. Clarification and amendment are kindly requested.
Claims 2 – 7 are also rejected for depending on claim 1.

Regarding Claim 8, the claim recites the step of “determining whether a power-on sequence…” in lines 22 – 26. It is unclear if this step is achieved mentally or by a machine. The claim also recites the limitation “EN signal” in line 15. It is unclear from the claim and the 
Claims 9 – 14 are also rejected for depending on claim 8.

Regarding Claim 15, the claim recites the step of “determining whether a power-on sequence…” in lines 15 – 19. It is unclear if this step is achieved mentally or by a machine. Clarification and amendment are kindly requested.

Allowable Subject Matter
Claims 1, 8, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the prior art of record does not teach claimed limitation: “setting testing items of the first, second and third channels of the oscillometer as Max, and setting testing items of the fourth channel of the oscillometer as Max/ Min/ Pk-Pk/ Rise/ Fall; controlling the load meter to be powered on and setting the load meter to a static load mode; adjusting the load meter to a no-load state, adjusting the oscillometer to be triggered by rising edges of an EN signal, controlling the testing motherboard to be powered on, capturing and storing power-on waveforms of the input signal, the enable signal, the PowerGood signal and the output signal of the power module at the no-load state, adjusting the oscillometer to be triggered by falling edges of the EN signal, controlling the testing motherboard to be powered off, and capturing and storing power-off waveforms of the input signal, the enable signal, the PowerGood signal and the output signal of the power module at the no-load state” in combination with all other claimed limitations of claim 4.
Regarding Claims 2 – 7, the claims would be allowable as they further limit claim 1.
Claim 8, the prior art of record does not teach claimed limitation: “setting testing items of the first, second and third channels of the oscillometer as Max, and setting testing items of the fourth channel of the oscillometer as Max/ Min/ Pk-Pk/ Rise/ Fall; controlling the load meter to be powered on and setting the load meter to a static load mode; adjusting the load meter to a no-load state, adjusting the oscillometer to be triggered by rising edges of an EN signal, controlling the testing motherboard to be powered on, capturing and storing power-on waveforms of the input signal, the enable signal, the PowerGood signal and the output signal of the power module at the no-load state, adjusting the oscillometer to be triggered by falling edges of the EN signal, controlling the testing motherboard to be powered off, and capturing and storing power-off waveforms of the input signal, the enable signal, the PowerGood signal and the output signal of the power module at the no-load state” in combination with all other claimed limitations of claim 8.
Regarding Claims 9 – 14, the claims would be allowable as they further limit claim 8.
Regarding Claim 15, the prior art of record does not teach claimed limitation: “adjusting the load meter to a no-load state, capturing and storing power-on waveforms of the input signal, the enable signal, the PowerGood signal and the output signal of the power module at the no-load state; adjusting the load meter to a full-load state, capturing and storing power-on waveforms of the input signal, the enable signal, the PowerGood signal and the output signal of the power module at the full-load state” in combination with all other claimed limitations of claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al. (US 2021/0389368 A1) teaches wherein the processing information required by the motherboard to be tested on the boundary scan testing is performed 
Min et al. (US 2016/0146861 A1) discloses a motherboard voltage testing device comprising: a power supply module configured to supply a DC voltage; an illuminating module; and a switching module configured to detect a DC voltage of a motherboard; a first terminal of the switching module coupled to the power supply module (see claim 1).
Mao et al. (US 2013/0241584 A1) suggests a test apparatus, comprising: a setting module comprising a plurality of input keys; an activation module activating a power supply-on pin of a motherboard of an electronic device, to power on the electronic device; a controller electronically connected to the input keys and the activation module, the controller driving the activation module to activate the power supply-on pin (see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        2/12/2022